Per Curiam.
These are appeals from the findings and order of the State Board of Equalization and Assessment dated August 15, 1990, denying the appellants’ claims for property tax relief. The appellants in these cases are public service entities within the meaning of Neb. Rev. Stat. § 77-801.01 (Reissue 1990) and own, maintain, and operate telecommunications systems in Nebraska. The appellants’ property is centrally assessed for property tax purposes pursuant to Neb. Rev. Stat. §§ 77-801 et seq. (Reissue 1990).
The issues raised in these appeals are disposed of by MAPCO Ammonia Pipeline v. State Bd. of Equal., ante p. 565, 471 N.W.2d 734 (1991). In light of our decision in that case, the causes are remanded to the State Board of Equalization and Assessment for further proceedings consistent with our opinion in MAPCO Ammonia Pipeline, supra, and the relief requested by the parties.
Reversed and remanded for
FURTHER PROCEEDINGS.